This is an appeal by the carrier and employer herein from a decision and award of total disability compensation for a period of sixty-four weeks at a tentative rate of $20.78 per week, totaling $1,329.92, with the case continued. The referee held that there was evidence of an accidental injury which arose out of and in the course of employment and that the medical evidence established causal relation between the injury and the disability. The decision and award were unanimously affirmed by the Board. There is ample evidence bo sustain the decision and the award should be affirmed, with costs. Decision and award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Sehenek and Foster, JJ.